Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             EXAMINER’S AMENDMENT 
2.          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.        Authorization for this examiner’s amendment was given in an interview with Roger H. Chu (Attorney Reg. No: 57,745) on February 09, 2022. 

4.         The application has been amended as follows:











IN THE CLAIMS:
(Currently Amended) A USB hub device having functionality of self firmware updating, comprising:
          an upstream port;
          a hub module, being coupled to the upstream port, and comprising a plurality of first USB controller units and a memory unit; and
         a plurality of downstream ports, being coupled to the hub module; 
         wherein each said first USB controller unit is provided with a first program and a second program therein;
        wherein the first program including instructions for configuring said first USB controller unit to verify whether an electronic device electrically connected to one said downstream port includes a firmware update data or not; and
        wherein the second program including instructions for configuring said first USB controller unit to copy the firmware update data to the memory unit, in case of said electronic device is verified to include said firmware update data, thereby accomplishing a firmware update of the USB hub device by using the firmware update data[[.]];
         wherein the hub module further comprises:  
         a first physical layer unit, being coupled to the upstream port;
        a hub repeater unit, being coupled to the first physical layer unit;
        a transaction translator unit, being coupled to the hub repeater unit;
        a routing logic unit, being coupled to the transaction translator unit and the hub repeater unit;
        a second physical layer unit, being coupled to the routing logic unit;
a controlling unit, being coupled to the hub repeater unit; and
        a first-in-first-out (FIFO) memory, being coupled to the controlling unit;
        wherein the plurality of first USB controller units is also coupled to the FIFO memory and the routing logic unit.

2.  (Previously presented) The USB hub device of claim 1, further comprising a power inputting unit, being coupled to the hub module, and being adopted for electrically connected to a power supply unit.

3. (Original) The USB hub device of claim 1, wherein the upstream port is used for electrically connected to a second USB controller unit of a host electronic system. 

4. (Canceled) 

5. (Currently Amended) The USB hub device of claim [[4]]1, wherein the memory unit is included in the controlling unit, and the controlling unit further including a microprocessor that is coupled to the memory unit and a state machine that is coupled to the microprocessor.

6. (Original) The USB hub device of claim 5, wherein a data detecting unit and a mode switching unit are provided in each of the plurality of first USB controller units by a form of firmware, function library, application program, or operands, such that each of the plurality of first USB controller units utilizes the data detecting unit to generate the 

7. (Original) The USB hub device of claim 1, wherein the FIFO memory comprises:
 a first FIFO buffer unit, being coupled between the controlling unit and the plurality of first USB controller unit;
  a second FIFO buffer unit;
  a first multiplexer, being coupled between the controlling unit and the second FIFO buffer;
  a second multiplexer, being coupled between the second FIFO buffer unit and the plurality of first USB controller unit; and
  a direct memory access (DMA) unit, being coupled between the second multiplexer and the first multiplexer.

8. (Original) The USB hub device of claim 1, wherein the detection signal comprises an identifier acquiring command, and the electronic device replying a first descriptor to the first USB controller unit via the downstream port after receiving the identifier acquiring command, so as to let the first USB controller unit acquire at least one device description of the electronic device.

9. (Original) The USB hub device of claim 8, wherein the detection signal further comprises a firmware update authentication command, and the electronic device replying a second descriptor to the first USB controller unit via the downstream port 

10. (Original) The USB hub device of claim 8, wherein the device description includes vendor ID and product ID.

11. (Original) The USB hub device of claim 8, being integrated in a host electronic system for being as an internal USB hub.

12. (Currently amended) A host electronic system, comprising at least one internal USB hub, and being characterized in that the internal USB hub comprises:
       a hub module, comprising a plurality of first USB controller units and a memory unit; and
       an upstream port, being coupled to the hub module; and
       a plurality of downstream ports, being coupled to the hub module; 
       wherein each said first USB controller unit is provided with a first program and a second program therein;
       wherein the first program including instructions for configuring said first USB controller unit to verify       
       whether an electronic device electrically connected to one said downstream port includes a firmware update data or not; and
      wherein the second program including instructions for configuring said first USB controller unit to copy the firmware update data to the memory unit, in case of said ;
      wherein the hub module further comprises: 
      a first physical layer unit, being coupled to the upstream port;
      a hub repeater unit, being coupled to the first physical layer unit;
      a transaction translator unit, being coupled to the hub repeater unit;
      a routing logic unit, being coupled to the transaction translator unit and the hub repeater unit;
      a second physical layer unit, being coupled to the routing logic unit;
      a controlling unit, being coupled to the hub repeater unit; and
      a first-in-first-out (FIFO) memory, being coupled to the controlling unit;
      wherein the plurality of first USB controller units is also coupled to the FIFO memory and the routing logic unit.

13. (Previously Presented) The host electronic system of claim 12, wherein the internal USB hub further comprises a power inputting unit, being coupled to the hub module, and being adopted for electrically connected to a power supply unit.

14. (canceled) 

15. (Currently Amended) The host electronic system of claim [[14]]12, wherein the memory unit is included in the controlling unit, and the controlling unit further including a 

16. (Original) The host electronic system of claim 15, wherein a data detecting unit and a mode switching unit are provided in each of the plurality of first USB controller units by a form of firmware, function library, application program, or operands,  such that each of the plurality of first USB controller units utilizes the data detecting unit to generate the detection signal, and to switch the hub module to the firmware update mode by using the mode switching unit.

17. (Currently Amended) The host electronic system of claim [[14]] 12, wherein the FIFO memory comprises:
 a first FIFO buffer unit, being coupled between the controlling unit and the plurality of first USB controller unit;
  a second FIFO buffer unit;
  a first multiplexer, being coupled between the controlling unit and the second FIFO buffer unit;
  a second multiplexer, being coupled between the second FIFO buffer unit and the plurality of first USB controller unit; and
  a direct memory access (DMA) unit, being coupled between the second multiplexer and the first multiplexer.



19. (Original) The host electronic system of claim 18, wherein the detection signal further comprises a firmware update authentication command, and the electronic device replying a second descriptor to the first USB controller unit via the downstream port after receiving the firmware update authentication command, so as to let the first USB controller unit start to apply the firmware update.

20. (Original) The host electronic system of claim 18, wherein the device description includes vendor ID and product ID.

                                     Reasons for Allowance 
5.    The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “wherein the hub module further comprises: 
        a first physical layer unit, being coupled to the upstream port;
        a hub repeater unit, being coupled to the first physical layer unit;
        a transaction translator unit, being coupled to the hub repeater unit;
        a routing logic unit, being coupled to the transaction translator unit and the hub repeater unit;
a second physical layer unit, being coupled to the routing logic unit;
        a controlling unit, being coupled to the hub repeater unit; and
        a first-in-first-out (FIFO) memory, being coupled to the controlling unit;
        wherein the plurality of first USB controller units is also coupled to the FIFO memory and the routing logic unit. ” in combination with other recited elements in independent claim 1. 

6.     Shih et al. (U.S Patent Application Pub. No: 20180210744 A1) the closest prior art of record, teaches a device has a non-volatile memory provided with a memory access interface. Shih discloses the memory access interface stores a first firmware code of a first integrated circuit and a second firmware code of a second integrated circuit. Shih suggests the memory access interface is coupled to the non-volatile memory to read the first firmware code and the second firmware code. Shih further discloses the second integrated circuit is coupled to a virtual memory access interface of the first integrated circuit, where the second integrated circuit reads the second firmware code from the first integrated circuit of the virtual memory access interface. Finally, Shih suggests the first integrated circuit converts first read address into second read address and reads the second firmware code from the non-volatile memory using the second read address, where the first integrated circuit comprises a universal serial bus (USB) power transmission control circuit. However, Shih doesn’t teach “wherein the hub module further comprises: 
        a first physical layer unit, being coupled to the upstream port;
        a hub repeater unit, being coupled to the first physical layer unit;
a transaction translator unit, being coupled to the hub repeater unit;
        a routing logic unit, being coupled to the transaction translator unit and the hub repeater unit;
        a second physical layer unit, being coupled to the routing logic unit;
        a controlling unit, being coupled to the hub repeater unit; and
        a first-in-first-out (FIFO) memory, being coupled to the controlling unit;
        wherein the plurality of first USB controller units is also coupled to the FIFO memory and the routing logic unit. ”.

7.    Dasari et al. (U.S Patent Application No: 20180114024 A1), the closest prior art of record, teaches a device has a device memory for storing firmware for the device.  Shih discloses a verification circuitry overrides operation of a data port of the device responsive to determining that firmware verification mode criteria are satisfied when the device draws standby power, and an external device is connected to the data port, extracts firmware data from the device memory for verification of the firmware, and provides the firmware data to the external device connected to the device through the data port. However, Dasari doesn’t teach “wherein the hub module further comprises: 
        a first physical layer unit, being coupled to the upstream port;
        a hub repeater unit, being coupled to the first physical layer unit;
        a transaction translator unit, being coupled to the hub repeater unit;
        a routing logic unit, being coupled to the transaction translator unit and the hub repeater unit;
        a second physical layer unit, being coupled to the routing logic unit;
a controlling unit, being coupled to the hub repeater unit; and
        a first-in-first-out (FIFO) memory, being coupled to the controlling unit;
        wherein the plurality of first USB controller units is also coupled to the FIFO memory and the routing logic unit. ”.
 
8.          Therefore, the prior art of record doesn’t teach or render obvious “wherein the hub module further comprises: 
        a first physical layer unit, being coupled to the upstream port;
        a hub repeater unit, being coupled to the first physical layer unit;
        a transaction translator unit, being coupled to the hub repeater unit;
        a routing logic unit, being coupled to the transaction translator unit and the hub repeater unit;
        a second physical layer unit, being coupled to the routing logic unit;
        a controlling unit, being coupled to the hub repeater unit; and
        a first-in-first-out (FIFO) memory, being coupled to the controlling unit;
        wherein the plurality of first USB controller units is also coupled to the FIFO memory and the routing logic unit. ” as recited in independent claim 1. 

9.    Independent claim 12 recites limitations similar to those noted above for independent claim 1 and is considered allowable for the same reasons noted above for claim 1.

.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                     Conclusion         
                      RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                     References Considered Pertinent but not relied upon
         Kadgi et al. (US Patent Application Pub. No: 20080081843A1) teaches a computing system that includes multiple USB-C connectors but a single USB device mode controller may manage the mapping of the controller to a particular connector, through operations that identify the mapping and the characteristics of the connector, process a request to change the mapping of the device mode controller, and perform the change to the mapping of the device mode controller. Kadgi discloses a change may include a disconnection or reassignment of a particular USB-C connector to the 

      KAWAGUCHI (US Patent Application Pub. No: 20170315799 A1) teaches an electronic device includes a USB interface and an update-control unit and devices can be connected to the USB interface. KAWAGUCHI discloses an update-control unit determines whether or not a device is connected to the USB interface when the power is turned ON, and when a device is connected, waits when it is not possible to immediately determine whether or not that devices is the recording medium.        
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/GETENTE A YIMER/Primary Examiner, Art Unit 2181